Name: Commission Regulation (EEC) No 2706/83 of 28 September 1983 fixing the maximum export refund for raw sugar for the 11th partial invitation to tender issued within the framework of the principal standing invitation to tender provided for in Regulation (EEC) No 1882/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 267/24 Official Journal of the European Communities 29 . 9 . 83 COMMISSION REGULATION (EEC) No 2706/83 of 28 September 1983 fixing the maximum export refund for raw sugar for the 11th partial invitation to tender issued within die framework of the principal standing invitation to tender provided for in Regulation (EEC) No 1882/83 tender, the provisions set out in Article 1 should be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular the first subparagraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EEC) No 1882/83 of 8 July 1983 on a principal standing invitation to tender in order to determine levies and/or refunds on exports of raw sugar (3) requires partial invitations to tender to be issued for the export of this sugar ; Whereas, pursuant to Article 9 ( 1 ) of Regulation (EEC) No 1882/83 , a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question ; Whereas, following an examination of the tenders submitted in response to the 11th partial invitation to Article 1 The maximum export refund for the 1 1 th partial invi ­ tation to tender for raw sugar issued under Regulation (EEC) No 1882/83 is hereby fixed at 26,570 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 29 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p . 4. 0 OJ No L 74, 18 . 3 . 1982, p . 1 . (3) OJ No L 187, 12. 7 . 1983, p . 15 .